PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Siemens Industry, Inc.
Application No. 17/076,332
Filed: 21 Oct 2020
For: TEMPERATURE SENSOR OF THERMAL MONITORING SYSTEM FOR USE IN POWER DISTRIBUTION SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed June 24, 2022 and supplemented on July 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on September 27, 2021.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on December 28, 2021.  The Office mailed a Notice of Abandonment on June 1, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Examiner’s Office action and a Terminal Disclaimer to Obviate a Double Patenting Rejection over a “Prior” Art” Patent and required fee; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	



The application is being forwarded to Group Art Unit 2855 for consideration of the Amendment filed on June 24, 2022.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET